DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1 – 8, drawn to a medical image processing, classified in G06T7/0012.
II. Claim 9 – 15, drawn to an ultrasound image processing, classified in A61B8/5215.
III. Claim 16 – 20, drawn to an ultrasound imaging system, classified in A61B8/46 and A61B8/48.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
In the instant case, the inventions as claimed in Invention I and II are different methods. The method as claimed in Invention I are used to process internal features and does not require the specific ultrasound scanning step. In the meanwhile, the method as claimed in Invention II are used to process anatomic features which is different concept from the internal feature. Invention II also use specific image processing steps such as segmentation model and feature isolation. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions I and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  
In this case, the process as claimed in Invention I can be practice by another and materially different apparatus such as general computer which is different from the specific ultrasound imaging system. The step of acquiring medical scan images does not require the specific imaging process, it could also be an import process which loads medical images from another database, for example.

There is no restriction requirement between Invention II and Invention III.


Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
In this case, Invention I is drawn to a general medical image processing classified in G06T7/0012; and Invention II and III is drawn to an ultrasound image processing method and device classified in A61B8/5215, A61B8/46 and A61B8/48.
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
In this case, Invention II and III are related to ultrasound image and more detailed processing methods and Invention I is related to general image processing. 
(c) the inventions require different field of search (for example, searching different classes/ subclasses or electronic resources, or employing different search queries);
In this case, Invention I would require a search in at least G06T7/0012 along with a unique text search regarding image processing. Invention II and III would require a search in at least A61B8/5215, A61B8/46 and A61B8/48 along with a unique text search regarding ultrasound.
(d) the prior art applicable to one invention would not likely be applicable to another invention;
In this case, since one prior teaching X-ray or MRI image processing will not be applicable to Invention II and III. 
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112.
In this case, since there are different components in each Invention, it is likely to raise different issues under 35 U.S.C. 112.


In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793